Citation Nr: 1516566	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-40 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1998 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a total rating based on individual unemployability.  She is service-connected for thoracolumbar levoscoliosis and herniated nucleus pulposus of T11-T12, rated as 20 percent disabling prior to 8/28/14 and 10 percent after; right upper extremity C-8 radiculopathy, rated as 20 percent disabling; left upper extremity C-8 radiculopathy, rated as 20 percent disabling; status post right medial meniscus repair with crepitus, rated as 10 percent disabling; migraine headaches, rated as 10 percent prior to 8/20/13 and 30 percent disabling after; right lower extremity radiculopathy, rated as 10 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; hypertension, rated as noncompensably disabling; a pressure neuropathy of the coccyx, rated as noncompensably disabling; and a scar of the right knee also rated as noncompensably disabling.  The combined rating is 70 percent from 7/3/14, 80 percent from 8/20/13, and 70 percent from 8/28/14.

In her unemployability claim form dated in September 2010, she reported that she had not worked since she was on active duty where she had a specialty of supply sergeant.  She reported having attended a college for four years, but indicated that she did not have a degree.  

The Veteran was afforded a VA examination in June 2011.  The examiner conducted a thorough physical examination, however, he did not opine whether the Veteran is unemployable due to the combined effects of all her service-connected disabilities, especially in light of her education and work experience.  The veteran was also afforded additional examinations in 2014 for the purpose of rating her individual disabilities, but again no opinions were obtained regarding the combined effect of the service-connected disabilities on occupational functioning.  Thus, an addendum opinion should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in June 2011, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The claims folder and copies of all pertinent records should be made available to the examiner.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, and offer an opinion as to whether those service-connected disabilities combine to prevent her from securing or maintaining all forms of substantially gainful employment consistent with her education and work experience. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Thereafter, readjudicate the issue on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




